Cn Rehearing.
O’NIELL, C. J.
The only reason why a rehearing was granted in this case was that the plaintiff, Lazard Bauer, in whose favor the judgment was rendered, had died when the judgment was affirmed by the decree of this court. The rehearing was granted on the petition of his widow, Mrs._ Yetta Abrams Bauer, in her own behalf and as tutrix of her minor child, Selma M. Bauer, sole heir of the deceased. The prayer of the petition was that the judgment that had been rendered in favor of Lazard Bauer should be rendered in favor of the widow, as surviving member of the marital community and as tutrix of the child.
The petition of the defendant for a rehearing, in this case and in the two cases that were consolidated with it, was denied, because we did not find any error in the opinion already rendered.
For the reasons stated, the judgment that was rendered by the district court and affirmed by this court, in favor of Lazard Bauer, is now rendered and affirmed in favor of his widow, Mrs. Yetta Abrams Bauer, individually and as tutrix of the minor child, Selma M. Bauer.